Name: 2008/590/EC: Commission Decision of 16Ã June 2008 relating to the setting up of an Advisory Committee on Equal Opportunities for Women and Men (Codified version)
 Type: Decision
 Subject Matter: European Union law;  social affairs;  EU institutions and European civil service;  rights and freedoms
 Date Published: 2008-07-18

 18.7.2008 EN Official Journal of the European Union L 190/17 COMMISSION DECISION of 16 June 2008 relating to the setting up of an Advisory Committee on Equal Opportunities for Women and Men (Codified version) (2008/590/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas: (1) Commission Decision 82/43/EEC of 9 December 1981 relating to the settingup of an Advisory Committee on Equal Opportunities for Women and Men (1) has been substantially amended several times (2). In the interests of clarity and rationality the said Decision should be codified. (2) Equality between women and men is essential to human dignity and democracy, and constitutes a fundamental principle of Community law, of the constitutions and laws of the Member States, and of international and European conventions. (3) The application in practice of the principle of equal treatment for women and men must be encouraged by improved cooperation and exchanges of views and experience between those bodies which have special responsibility in the Member States for promoting equality of opportunity, and the Commission. (4) The full implementation in practice of the directives, recommendations and resolutions adopted by the Council in the field of equal opportunities can be speeded up considerably with the assistance of national bodies having a network of specialised information at their disposal. (5) The preparation and implementation of Community measures concerning the employment of women, the improvement of the position of women who are self-employed and those engaged in agriculture, and the promotion of equal opportunities require close cooperation with the specialised bodies in Member States. (6) Therefore, an institutional framework is required for the purpose of regular consultations with those bodies, HAS DECIDED AS FOLLOWS: Article 1 The Commission hereby establishes an Advisory Committee on Equal Opportunities for Women and Men, hereinafter called the Committee. Article 2 1. The Committee shall assist the Commission in formulating and implementing the Communitys activities aimed at promoting equal opportunities for women and men, and shall foster ongoing exchanges of relevant experience, policies and practices between the Member States and the various parties involved. 2. To achieve the aims referred to in paragraph 1, the Committee shall: (a) assist the Commission in the development of instruments for monitoring, evaluating and disseminating the results of measures taken at Community level to promote equal opportunities; (b) contribute to the implementation of Community action programmes in the field, mainly by analysing the results and suggesting improvements to the measures taken; (c) contribute, through its opinions, to the preparation of the Commissions annual report on progress made towards achieving equality of opportunity for women and men; (d) encourage exchanges of information on measures taken at all levels to promote equal opportunities and, where appropriate, put forward proposals for possible follow-up action; (e) deliver opinions or submit reports to the Commission, either at the latters request or on its own initiative, on any matter of relevance to the promotion of equal opportunities in the Community. 3. Procedures for the circulation of the Committees opinions and reports shall be determined in agreement with the Commission. They may be published as an Annex to the Commissions annual report on equal opportunities for women and men. Article 3 1. The Committee shall comprise 68 members, namely: (a) one representative per Member State from ministries or government departments responsible for promoting equal opportunities; the representative shall be designated by the government of each Member State; (b) one representative per Member State from national committees or bodies set up by official decision, having specific responsibility for equal opportunities between women and men through representation of the sectors concerned; where there are several committees or bodies dealing with these matters in a Member State, the Commission shall determine which body, by its objectives, structure, representativeness and degree of independence, is best qualified to be represented on the Committee; any Member State without such committees shall be represented by members of bodies deemed by the Commission to perform analogous duties; the representative shall be appointed by the Commission, acting on a proposal from the relevant national committee or body; (c) seven members representing employers organisations at Community level; (d) seven members representing workers organisations at Community level. The representatives shall be appointed by the Commission, acting on a proposal from the social partners at Community level. 2. Two representatives of the European Womens Lobby shall attend meetings of the Committee as observers. 3. Representatives of international and professional organisations and other associations making duly substantiated requests to the Commission may be given observer status. Article 4 An alternate shall be appointed for each member of the Committee under the same conditions as those laid down in Article 3. Without prejudice to Article 7, the alternate shall not attend meetings of the Committee nor participate in its work unless the relevant member is prevented from doing so. Article 5 The term of office of members of the Committee shall be three years and shall be renewable. At the end of the three-year period, the members of the Committee shall continue in office until a replacement is provided or their term of office is renewed. A members term of office shall come to an end before the expiry of the three-year period in the event of her/his resignation, the termination of her/his membership of the organisation which she/he represents, or her/his death. A members terms of office may also be terminated if the organisation which nominated her/him requests her/his replacement. The member shall be replaced for the remainder of the term of office in accordance with the procedure laid down in Article 4. No remuneration shall be attached to a members duties; travelling and subsistence expenses for meetings of the Committee and the working parties set up under Article 8 shall be met by the Commission in accordance with the administrative rules in force. Article 6 The Committee shall elect a chairperson, with a one-year term of office, from among its members. Election shall be by a majority of two-thirds of the members present; a minimum of half the total votes in favour shall, nevertheless, be required. Two vice-chairpersons shall be elected by the same majority and under the same conditions. They shall be required to stand in for the chairperson in the absence of the latter. The chairperson and vice-chairpersons must belong to different Member States. They shall constitute the Bureau of the Committee, which shall meet before each meeting of the Committee. The Commission shall organise the work of the Committee in close cooperation with the chairperson. The draft agenda for meetings of the Committee shall be set by the Commission in agreement with the chairperson. The Secretariat of the Committee shall be provided by the Commissions Equal Opportunities Unit. The minutes of the Committees meetings shall be drawn up by the Commission and submitted to the Committee for approval. Article 7 The chairperson may invite any person who is specially qualified in a particular subject on the agenda to take part in its work as an expert. Experts shall only take part in the work on the particular subject for which their attendance is requested. Article 8 1. The Committee may set up working parties. 2. For the preparation of its opinions, the Committee may entrust a rapporteur or an outside expert with the task of drawing up reports in accordance with procedures to be determined. 3. One or more members of the Committee may participate as observers in the activities of other advisory committees of the Commission, and shall inform the Committee accordingly. Article 9 Measures adopted under Articles 7 and 8 having financial implications for the budget of the European Communities shall be submitted for the prior agreement of the Commission and shall be implemented in accordance with the administrative rules in force. Article 10 The Committee shall be convened by the Commission and shall meet on its premises. It shall meet at least twice a year. Article 11 The Committees deliberations shall deal with the requests for opinion presented by the Commission or with the opinions which the Committee delivers on its own initiative. They are not followed by a vote. The Commission, when requesting the Committees opinion, may set a deadline within which the opinion should be delivered. The views expressed by the different categories represented in the Committee shall be recorded in the minutes, which shall be transmitted to the Commission. Where the opinion requested has been agreed unanimously by the Committee, the Committee shall draft common conclusions which shall be annexed to the minutes. Article 12 Without prejudice to Article 287 of the Treaty, members of the Committee are required not to disclose information obtained in the course of their work on the Committee or its working parties when informed by the Commission that the opinion requested or question asked concerns a confidential matter. In such cases, only members of the Committee and representatives of the Commission departments shall attend meetings. Article 13 Decision 82/43/EEC is repealed. References to the repealed Decision shall be construed as references to this Decision and shall be read in accordance with the correlation table in Annex II. Done at Brussels, 16 June 2008. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 20, 28.1.1982, p. 35. Decision as last amended by Regulation (EC) No 1792/2006 (OJ L 362, 20.12.2006, p. 1). (2) See Annex I. ANNEX I Repealed Decision with list of its successive amendments Commission Decision 82/43/EEC (OJ L 20, 28.1.1982, p. 35). Point VIII.12 of Annex I of the 1985 Act of Accession (OJ L 302, 15.11.1985, p. 209). Point IV.C of Annex I of the 1994 Act of Accession (OJ C 241, 29.8.1994, p. 115). Commission Decision 95/420/EC (OJ L 249, 17.10.1995, p. 43). Point 11.4 of Annex II of the 2003 Act of Accession (OJ L 236, 23.9.2003, p. 585). Commission Regulation (EC) No 1792/2006 (OJ L 362, 20.12.2006, p. 1). Only as regards the reference to Decision 82/43/EEC in the sixth indent of Article 1(2) and Annex, point 9.1. ANNEX II Correlation Table Decision 82/43/EEC This Decision Articles 1 and 2 Articles 1 and 2 Article 3(1), first subparagraph, point (a) Article 3(1), first subparagraph, point (a) Article 3(1), first subparagraph, point (b) Article 3(1), first subparagraph, point (b) Article 3(1), first subparagraph, point (c), first indent Article 3(1), first subparagraph, point (c) Article 3(1), first subparagraph, point (c), second indent Article 3(1), first subparagraph, point (d) Article 3(1), second subparagraph Article 3(1), second subparagraph Article 3(2) and (3) Article 3(2) and (3) Article 4, first sentence Article 4, first subparagraph Article 4, second sentence Article 4, second subparagraph Articles 5 to 12 Articles 5 to 12 Article 13   Article 13  Annex I  Annex II